Citation Nr: 1755290	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  07-20 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for manifestations of sarcoidosis, to include skin rashes.

2.  Entitlement to service connection for a back disability, claimed as due to service or secondary to sarcoidosis.
  
3.  Entitlement to service connection for a respiratory disorder, claimed as secondary to sarcoidosis.

4.  Entitlement to service connection for a vision disorder, claimed as secondary to sarcoidosis.

5.  Entitlement to service connection for a heart disorder, claimed as secondary to sarcoidosis.

6.  Entitlement to service connection for diabetes mellitus, claimed as secondary to sarcoidosis.

7.  Entitlement to service connection for autoimmune disease, claimed as secondary to sarcoidosis.

8.  Entitlement to service connection for sleep apnea, claimed as secondary to sarcoidosis.

9.  Entitlement to service connection for black outs, claimed as secondary to sarcoidosis. 

10.  Entitlement to service connection for bilateral hearing loss, claimed as secondary to sarcoidosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel








INTRODUCTION

The Veteran served on active duty from September 1978 to August 1979.  

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at a videoconference hearing before the undersigned in April 2009; a transcript of that hearing is of record.  

In April 2010, February 2012, and September 2015, the Board remanded the issues shown on the title page for additional development.  

In May 2016, the Board reopened claims for service connection for a respiratory disorder and a vision disorder.  The Board then denied service connection for those claims, as well as, the other claims listed above.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted the joint motion for partial remand filed by representatives for both parties, vacating the Board's denials, and remanded those claims to the Board for further proceedings consistent with the joint motion, to include consideration of service connection for sarcoidosis based on continuity of symptomatology.

Per the most recent VA 21-22 of record, the Veteran is currently represented by the American Legion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Per the January 2017 joint motion, the May 2010 VA examination for sarcoidosis, to include skin rashes, was inadequate as it did not consider service treatment records indicating possible early symptoms of sarcoidosis (such as shortness of breath, headaches, eye pain, blurred vision, and back pain that medical articles of record suggest may be early manifestations of sarcoidosis), including a November 1978 report of shortness of breath.  As such, a new VA examination is necessary.  
Additionally, as the other claims were denied as secondary to sarcoidosis, those claims must be considered following consideration of the sarcoidosis claim.

In a May 2017 letter, Dr. J. Barney reported that the Veteran's sarcoidosis was a result of service, including exposures to uranium.  The AOJ should contact the Veteran to request information regarding his claimed, in-service uranium exposure and perform any development necessary to determine whether the Veteran was exposed to uranium.

The Board notes that VA medical records, such as from July 1996, document that the Veteran has applied for Social Security Administration (SSA) disability benefits.  If relevant, those records should be sought, as should any other relevant unassociated VA medical records.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any additional relevant medical records he wishes to be considered in connection with this matter.  The identified records should be sought. 

2.  The AOJ should contact the Veteran and request information regarding his claimed in-service uranium exposure.

After obtaining the requested information, the AOJ should perform any development necessary to verify whether the Veteran was exposed to uranium.

3.  After all records and/or responses received from have been associated with the claims file, obtain a VA examination(s) by an appropriate medical professional(s) to address the claimed disabilities. 

The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished.

Following a review of the claims file, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(i) Does the Veteran currently have sarcoidosis?  If so, please note the diagnosed manifestations of sarcoidosis, to possibly include the claimed skin rashes.  

(ii)  Is it at least as likely as not that sarcoidosis was incurred in or was caused by the Veteran's active service (September 1978 to August 1979)?  

Per the January 2017 joint motion, the May 2010 VA examination for sarcoidosis, to include skin rashes, was inadequate as it did not consider service treatment records indicating possible early symptoms of sarcoidosis (such as shortness of breath, headaches, eye pain, blurred vision, and back pain that medical articles of record suggested may be early manifestations of sarcoidosis), including a November 1978 report of shortness of breath.  The examiner should consider: the (a) service treatment records - including any possible early symptoms of sarcoidosis of record, (b) Veteran's lay reports of in-service and chronic symptoms (and claimed uranium exposure - if verified by the AOJ) and other lay statements of record, (c) the medical articles of record, (d) VA medical records, including those surrounding the first testings for and considerations of possible sarcoidosis in December 1990 and later - to include skin biopsies and other studies performed, and subsequent diagnosis and treatment, such as the May 1998 VA discharge summary finding of very questionable history of sarcoidosis, (e) private medical records, and (f) any other medical opinion evidence of record.  

(iii)  Is it at least as likely as not that any currently diagnosed back disorder was incurred in or was caused by the Veteran's active service.  If a separate VA spine examination is necessary to make such a determination, one should be obtained.

(iv)  IF sarcoidosis is found to have developed during or to have been caused by service, the examiner should opine as to whether the claimed: (a) back disorder, (b) respiratory disorder, (c) vision disorder, (d) heart disorder, (e) diabetes mellitus, (f) autoimmune disease, (g) sleep apnea, (h) black outs, and/or (i) bilateral hearing loss was caused OR aggravated by such sarcoidosis.  If a separate VA examination(s) by a medical specialist(s) is necessary to make any determination(s),such VA examination(s) should be obtained.

The examiner should note that VA will not concede aggravation of the nonservice connected disability by a service connected disability unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

EACH opinion offered should be accompanied by an explanation.  

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If a benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




